UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4921
JACK DEWHAN RANDOLPH,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-99-192-MU)

                  Submitted: November 28, 2001

                      Decided: January 16, 2002

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Marshall A. Swann, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Kenneth M. Smith, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. RANDOLPH
                             OPINION

PER CURIAM:

   A jury found Jack Dewhan Randolph guilty of two counts of pos-
session of a firearm during and in relation to a drug trafficking crime
in violation of 18 U.S.C.A. §§ 2, 924(c)(1) (West 2000). At the close
of the Government’s case, the district court granted Randolph’s
motion for a judgment of acquittal for two counts charging Randolph
with being a felon in possession of a firearm. On appeal, Randolph
contends the district court abused its discretion by admitting improper
evidence of a prior felony conviction and taking judicial notice that
Randolph had a prior felony conviction. Upon further review of the
evidence, the district court withdrew judicial notice. Finding no
reversible error, we affirm.

   Because the district court withdrew judicial notice and dismissed
the two counts charging Randolph with being a felon in possession of
a weapon, we find no abuse of discretion. Insofar as Randolph argues
that the evidence of the felony conviction prejudiced the jury as it
considered the other two charges, we find that any error was harm-
less. The evidence did not affect an issue concerning the two charges,
the court withdrew judicial notice and instructed the jury to disregard
it having taken notice of the felony conviction, and there was substan-
tial evidence supporting the convictions. United States v. Ince, 21
F.3d 576, 583 (4th Cir. 1994).

  We grant Randolph’s motion to file a pro se supplemental brief.
We have reviewed the issues raised in the brief and find them to be
without merit.

  Accordingly, we affirm the convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the judicial process.

                                                          AFFIRMED